ORDER
{1 The petitioner, Lonnie R. Hardin, was stricken from the roll of attorneys in July, 1990 after voluntarily resigning pending disciplinary proceedings. The petitioner filed a Petition for Reinstatement in September, 1995. The Trial Panel recommended, and the Court affirmed, the denial of that petition, outlining several conditions the petitioner needed to meet before applying for reinstatement a second time, Matter of Reinstatement of Hardin, 1996 OK 115, ¶ 12, 927 P.2d 545, 547. The petitioner seeks reinstatement to the Oklahoma Bar Association by Petition for Reinstatement filed November 30, 1999. The Trial Panel recommended in their report that reinstatement be granted. Upon consideration of the matter, we find:
1. Petitioner has met all the procedural requirements necessary for reinstatement in the Oklahoma Bar Association as set out in Rule 11 of the Rules *294Governing Disciplinary Proceedings, 5 0.8. ch. 1, app. 1-A (1991);
2. Petitioner has established by clear and convincing evidence that he possesses the good moral character which entitles him to be admitted to the Oklahoma Bar Association;
3. Affidavits were presented showing that the petitioner has not engaged in the unauthorized practice of law in the State of Oklahoma during the period of his resignation;
4. Petitioner possesses the competency and learning in the law required for admission to practice law in the State . of Oklahoma.
5. Petitioner has met the conditions set forth by the Court in response to the earlier application by paying restitution to former clients, paying back taxes and meeting Continuing Legal Education requirements.
12 IT IS THEREFORE ORDERED that the Petition for Reinstatement be granted.
13 IT IS FURTHER ORDERED that Petitioner shall pay the costs associated with this proceeding in the amount of: $326.75.
14 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 12TH DAY OF FEBRUARY, 2001.
/s/ Rudolph Hargrave
RUDOLPH HARGRAVE, Chief Justice
15 ALL JUSTICES CONCUR.